I concur. I think it necessary to add, however, that nothing said in the opinion is to be understood as an intimation that, where a lease is in writing, the obligation of the lessor, under section 1927 of the Civil Code, to secure to the lessee the quiet possession of the property leased, during the term, although not expressed in terms in the lease, is not a contract in writing, within the meaning of section 337 of the Code of Civil Procedure, fixing four years as the limitation for actions upon a liability "founded upon an instrument in writing."
Hearing in Bank denied.